DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 14 is objected to because of the following informalities:  Claim 14 is a dependent claim on claim 14 (itself). The Examiner is treating claim 14 as if it depends from claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 1 recites “…the fasteners…” Claim 1, from which claim 10 depends, requires “…one or more fasteners…” Does claim 10 require plural fasteners or was claim 10 also meant to require “one or more fasteners”?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213 in view of Denebeim, US 5,479,951.
	Fitzwater discloses the claimed invention including an upper box frame (420B; Figure 4b) comprising a first side carrying one or more fasteners for removably attaching the upper box frame to a shower wall (430B; coupling adhesive, paragraph 0041 and paragraph 0040 lists various adhesive types), the upper box frame further comprising a second side opposing the first side carrying a first bristle pad (310B); a lower box frame (420A) comprising a first side and a second side opposing the first side carrying a second bristle pad (310A, Figure 4b); a flex connector connecting the upper box frame to the lower box frame (450, paragraph 0041), wherein the flex connector is selectively movable into a straight configuration in which the 
	Denebeim teaches a brush that has a flex connector (22) between an upper brush frame (40), the flex connector is movable into an “L” configuration, a “U” configuration, as well as many other configurations (Figure 3) as needed for a particular brushing use and can be easily bent to a desired position and rigid enough to hold the desired position (Column 3 Lines 21-32). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to construct the flex connector of Fitzwater with the one taught by Denebeim so that it is able to bend in many configurations including an “L” configuration, “U” configuration, flat configuration and so that the user can manipulate and configure the device as necessitated for a particular use.
4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213 and Denebeim, US 5,479,951 as applied to claim 1 in view of Fjelstad, US 3,040,337.
Fitzwater and Denebeim disclose all elements previously mentioned above. Fitzwater states that the one or more fasteners includes adhesives (paragraphs 0040 and 0041). Fitzwater does not disclose that the fasteners comprise a plurality of suction cups.
	Fjelstad discloses a similar scrubbing device to Fitzwater and uses a plurality of suction cups as fasteners between a box frame and a shower wall (26) and this allows the device to be repositioned in a removable manner as needed (Column 3 Lines 12-16).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adhesive fastener of Fitzwater and Denebeim for a plurality of suction cups, as taught by Fjelstad, in order to provide a fastener that can be repositioned easily.
5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213 and Denebeim, US 5,479,951 as applied to claim 1 in view of Perez, Jr., US 8,151,481.
	Fitzwater and Denebeim disclose all elements previously mentioned above. Fitzwater states that connector (450) is flexible and be constructed of various materials (paragraph 0041), however does not disclose that the flex connector comprises one or more gooseneck arms.
	Perez, Jr. teaches a device that has one frame (14) secured to another frame (18) with a flexible connecter joining the two frames (16) that allows the user to position the frame portion with respect to the other frame portion into almost any desired configuration or shape (Column 3 Lines 11-18).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flexible connector of Fitzwater and Denebeim .
6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213, Denebeim, US 5,479,951 and Perez, Jr., US 8,151,481.
	Fitzwater, Denebeim and Perez, Jr. disclose all elements previously mentioned above. None of Fitzwater, Denebeim and Perez, Jr. disclose that the flex connector comprises a pair of gooseneck arms. MPEP 2144.04 VI C discusses that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single gooseneck arm of Fitzwater, Denebeim and Perez, Jr. for a pair of gooseneck arms as an obvious duplication of parts and by modifying the device to have a pair of gooseneck arms instead of a single gooseneck arm would not produce a new or unexpected result.
7.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213 and Denebeim, US 5,479,951 as applied to claim 1 in view of Rivera, US 9,112,993.
	Fitzwater and Denebeim disclose all elements previously mentioned above, however fail to disclose a battery, a wireless communication device powered by the battery, and a speaker powered by the battery.
	Rivera teaches a device, like Fitzwater, that is meant for use in a bath or shower environment. Rivera teaches a device (105) for listening to music and/or taking or receiving phone calls in the shower (Column 2 Lines28-35) that includes a power source (in that there is a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Fitzwater and Denebeim to include a battery, wireless communication device, and speaker, as taught by Rivera, in order to provide the device with means for listening to music and/or taking or receiving phone calls in the bath or shower environment.
8.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213 in view of Denebeim, US 5,479,951 and in view of Perez, Jr., US 8,151,481.
Fitzwater discloses the claimed invention including an upper box frame (420B; Figure 4b) comprising a first side carrying one or more fasteners for removably attaching the upper box frame to a shower wall (430B; coupling adhesive, paragraph 0041 and paragraph 0040 lists various adhesive types), the upper box frame further comprising a second side opposing the first side carrying a first bristle pad (310B); a lower box frame (420A) comprising a first side and a second side opposing the first side carrying a second bristle pad (310A, Figure 4b); a flex connector connecting the upper box frame to the lower box frame (450, paragraph 0041), wherein the flex connector is selectively movable into a straight configuration in which the lower box frame is in a side-by-side position with respect to the upper box frame with the first 
	Denebeim teaches a brush that has a flex connector (22) between an upper brush frame (40), the flex connector is movable into an “L” configuration, a “U” configuration, as well as many other configurations (Figure 3) as needed for a particular brushing use and can be easily bent to a desired position and rigid enough to hold the desired position (Column 3 Lines 21-32). 
	Perez, Jr. teaches a device that has one frame (14) secured to another frame (18) with a flexible connecter joining the two frames (16) that allows the user to position the frame portion with respect to the other frame portion into almost any desired configuration or shape (Column 3 Lines 11-18).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to construct the flex connector of Fitzwater with the one taught by Denebeim so that it is able to bend in many configurations including an “L” configuration, “U” configuration, flat configuration and so that the user can manipulate and configure the device as necessitated for a particular use and also it would have been obvious for one of .
9.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater, US 2010/0175213, Denebeim, US 5,479,951 and Perez, Jr., US 8,151,481 as applied to claim 18 in view of Rivera, US 9,112,993.
	Fitzwater, Denebeim and Perez, Jr. disclose all elements previously mentioned above, however fail to disclose a battery, a wireless communication device powered by the battery, and a speaker powered by the battery.
	Rivera teaches a device, like Fitzwater, that is meant for use in a bath or shower environment. Rivera teaches a device (105) for listening to music and/or taking or receiving phone calls in the shower (Column 2 Lines28-35) that includes a power source (in that there is a power-on condition, Column 5 Lines 55-57), a wireless communication device powered by the battery (120, Column 5 Lines 55-57), and a speaker provided by the battery (140). Regarding claim 20, there is a display screen powered by the battery (the screen is the indicator light, 199, Figure 3). It is inherent that a battery would be the power source for a wireless assembly as that they are easily available, inexpensive and safer than using a power outlet in a shower/bath environment. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Fitzwater, Denebeim and Perez, Jr. to include a battery, wireless communication device, and speaker, as taught by Rivera, in order to provide the device with .
Double Patenting
10.	Claim 18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
11.	Claims 15-17 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 	None of the prior art made of record disclose, teach or suggest claims 2-8 or 15-17. Specifically, none of the prior art discloses that the upper box frame comprises a restrainer for selectively restraining the flex connector in the “L” and “U” positions or that the flex connector comprises a modified corrugated board and a string with ends connected to the frames.
	US 2002/0066151 to Parker et al. and US 7,100,238 to McCauley include a corrugated flex connector between a handle and a brush head. In Parker et al. the corrugations are not board and there is not a string.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg